Case 1:20-cv-03044-WJM Document 1 Filed 10/09/20 USDC Colorado Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03044

Shannon Kerrick,

       Plaintiff,

v.

3001 SB, LLC,

      Defendant.
________________________________________________________________________

                              COMPLAINT
________________________________________________________________________

                              NATURE OF THE ACTION

       1.     This is an action brought pursuant to the Americans with Disabilities Act,

42 U.S.C. § 12181, et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R.

Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                            JURISDICTION AND VENUE

       2.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181, et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

       3.     Venue is proper in the federal District Court for the District of Colorado.
Case 1:20-cv-03044-WJM Document 1 Filed 10/09/20 USDC Colorado Page 2 of 10




                                        PARTIES

       4.     Plaintiff Shannon Kerrick (“Plaintiff”), is and has been at all times relevant

to the instant matter, a natural person residing in Englewood, Colorado (Arapahoe

County).

       5.     Plaintiff suffers from Osteogenesis Imperfecta and is disabled as defined by

the ADA.

       6.     Plaintiff is disabled as defined by the ADA, and is required to traverse in a

wheelchair, is substantially limited in performing one or more major life activities,

including but not limited to: walking, standing, grabbing, grasping and/or pinching.

       7.     Plaintiff uses a wheelchair for mobility purposes.

       8.     Defendant, 3001 SB, LLC (“Defendant”) is a Colorado limited liability

company that transacts business in the state of Colorado.

       9.     Defendant may be properly served with process via its registered agent for

service to wit: Cook & Cook P.C., 2700 South Broadway, Suite 300, Englewood,

Colorado, 80113.

                               FACTUAL ALLEGATIONS

       10.    On or about September 14, 2020, Plaintiff was a customer at “Jimmy

John’s,” a business located at 3001 S. Broadway, Englewood, Colorado 80113.

       11.    Defendant is the owner (or co-owner) of the real property and

improvements that are the subject of this action. (The structures and improvements

situated upon said real property shall be referenced herein as the “Facility,” and said real

property shall be referenced herein as the “Property”).


                                             2
Case 1:20-cv-03044-WJM Document 1 Filed 10/09/20 USDC Colorado Page 3 of 10




       12.    Plaintiff lives approximately two (2) miles from the Facility and Property.

       13.    Plaintiff’s access to the business(es) located at 3001 S. Broadway,

Englewood,     Colorado    80113    (Arapahoe     County    Property   Appraiser’s    parcel

identification number 031023599), and/or full and equal enjoyment of the goods,

services, foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of her disabilities, and she will be denied

and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility and

Property, including those set forth in this Complaint.

       14.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are made

accessible.

       15.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.

       16.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to her access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal harm

and legal injury, and will continue to suffer such harm and injury as a result of the illegal

barriers to access present at the Facility and Property.

                                  COUNT I
                      VIOLATIONS OF THE ADA AND ADAAG

       17.    On July 26, 1990, Congress enacted the Americans with Disabilities Act 42



                                              3
Case 1:20-cv-03044-WJM Document 1 Filed 10/09/20 USDC Colorado Page 4 of 10




U.S.C. § 12101 et seq. (the “ADA”).

       18.    The ADA provided places of public accommodation one and a half years

from its enactment to implement its requirements.

       19.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 (if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       20.    The Facility is a public accommodation and service establishment.

       21.    The Property is a public accommodation and service establishment.

       22.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       23.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.    Liability for violations under Title III or the ADA falls on “any person who

owns, leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. §

12182(a).

       25.    The Facility must be, but is not, in compliance with the ADA and ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in her capacity as a customer of the Facility and Property, and


                                            4
Case 1:20-cv-03044-WJM Document 1 Filed 10/09/20 USDC Colorado Page 5 of 10




as an advocate for the disabled, but could not fully do so because of her disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations

that exist at the Facility and Property that preclude and/or limit her access to the Facility

and Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Facility and Property again in the future as a

customer and as an advocate for the disabled in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the

Facility and Property, but will be unable to fully do so because of her disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at the

Facility and Property that preclude and/or limit her access to the Facility and Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically

set forth in this Complaint.

       29.    Defendant has discriminated against Plaintiff (and others with disabilities)

by denying her access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Facility and Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.    Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that


                                             5
Case 1:20-cv-03044-WJM Document 1 Filed 10/09/20 USDC Colorado Page 6 of 10




exist at the Facility and Property, including those specifically set forth herein, and make

the Facility and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       31.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal enjoyment of

the goods, services, facilities, privileges, advantages and accommodations of the Facility

and Property include, but are not limited to:

       a.       The Property lacks an accessible route from the public sidewalk to

                the accessible entrance(s) of the Facility, in violation of section

                206.2.1 of the 2010 ADAAG standards.

       b.       The two accessible parking spaces on the Property are missing

                proper identification signage, in violation of section 502.6 of the

                2010 ADAAG standards.

       c.       The two accessible parking spaces on the Property each do not have

                adjacent access aisles, and further, each accessible parking space

                does not adjoin an accessible route, in violation of section 502.3 of

                the 2010 ADAAG standards.

       d.       The two accessible parking spaces on the Property each have

                significant gouges in the pavement within their boundaries, along

                with an overgrowth of vegetation, resulting in excessive vertical

                rises, in violation of section 502.4 of the 2010 ADAAG standards.


                                                6
Case 1:20-cv-03044-WJM Document 1 Filed 10/09/20 USDC Colorado Page 7 of 10




      e.   The accessible ramp on the Property is situated before an accessible

           parking space, and thus the ramp is obstructed when vehicles are

           parked in such accessible parking space, in violation of sections

           403.5.1 and 502.7 of the 2010 ADAAG standards.

      f.   The accessible entrance to the Facility has a doorway threshold with

           a vertical rise in excess of ½” (one half inch) that is not beveled or

           ramped, in violation of sections 302, 303 and 404.2.5 of the 2010

           ADAAG standards.

      g.   The exterior of the Property does not provide for a minimum of 5%

           (five percent) of the dining surfaces utilized for consumption of food

           or drink that comply with section 902.2 of the 2010 ADAAG

           standards, requiring appropriate knee and toe clearance thereunder as

           set forth in section 306 of the 2010 ADAAG standards, positioned

           for a forward approach, in violation of section 226.1 of the 2010

           ADAAG standards.

      h.   The Property has not been adequately maintained in operable

           working condition for those features of facilities and equipment that

           are required to be readily accessible to and usable by persons with

           disabilities in violation of section 28 C.F.R. § 36.211.

      i.   Upon information and good faith belief, Defendant fails to adhere to

           a policy, practice and procedure to ensure that all facilities on the

           Property are readily accessible to and usable by disabled individuals.


                                          7
Case 1:20-cv-03044-WJM Document 1 Filed 10/09/20 USDC Colorado Page 8 of 10




       32.     Without limitation, the above-described violations of the ADAAG made it

more difficult for Plaintiff to travel upon the accessible routes on the Property and more

difficult for Plaintiff to access and enter the Facility.

       33.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Facility and

Property.

       34.     Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property in

violation of the ADA.

       35.     The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       36.     All of the violations alleged herein are readily achievable to modify to

bring the Facility and Property into compliance with the ADA.

       37.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Facility and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       38.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Facility and Property is readily achievable

because Defendant has the financial resources to make the necessary modifications.

       39.     In instances where the 2010 ADAAG standards do not apply, the 1991


                                                8
Case 1:20-cv-03044-WJM Document 1 Filed 10/09/20 USDC Colorado Page 9 of 10




ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       40.    Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that she will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Facility and Property, including those alleged herein.

       41.    Plaintiff’s requested relief serves the public interest.

       42.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

       43.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

       44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Facility and Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant in violation of the ADA and ADAAG;

       (b)    That the Court issue a permanent injunction enjoining Defendant from

continuing its discriminatory practices;

       (c)    That the Court issue an Order requiring Defendant to (i) remove the

physical barriers to access and (ii) alter the subject Facility and Property to make them

readily accessible to, and useable by, individuals with disabilities to the extent required

by the ADA;


                                              9
Case 1:20-cv-03044-WJM Document 1 Filed 10/09/20 USDC Colorado Page 10 of 10




       (d)    That the Court award Plaintiff’s counsel reasonable attorneys' fees,

litigation expenses and costs; and

       (e)    That the Court grant such further relief as deemed just and equitable in light

of the circumstances.

                                          Dated: October 9, 2020.

                                          Respectfully submitted,

                                          /s/Craig J. Ehrlich
                                          Craig J. Ehrlich
                                          The Law Office of Craig J. Ehrlich, LLC
                                          1123 Zonolite Road, N.E., Suite 7-B
                                          Atlanta, Georgia 30306
                                          Tel: (404) 365-4460
                                          Fax: (855) 415-2480
                                          craig@ehrlichlawoffice.com




                                            10
